Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require film formation device and method of using the device, the device comprising:
A processing chamber containing a substrate, target holder and target for sputtering
A sputtering particle shield plate having a passage hole for sputtered particles
A shielding plate opposite the shield plate from the target and configured to shield the passage hole by moving horizontally
A rotary shaft at a non-center location of the shield to move the shield by rotation
The shielding member having a paddle shape, the body portion serving as the placement portion and an extension portion where the rotary shaft is fixed
A placement portion on the shielding member on which the substrate is placed
A controller for the target and movement of the shield plate

While prior art exists disclosing knowledge in the art of film formation devices and methods with targets, substrates, particles shields with apertures, shielding plates rotatable to cover a particle shield aperture, substrate holding portions of the shielding plate and controllers to control the operations (see prior office actions), none of the prior art teaches nor suggests these features in combination with a paddle shaped shield with the substrate holding portion at the body portion of the shield and a rotation shaft fixed to an extension portion of the shield.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON BERMAN/Primary Examiner, Art Unit 1794